  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 1 of 14 PageID #: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

 JACOB WHEELER,                                      )
                                                     )
                          Plaintiff,                 )   Case No._______________
                                                     )
             v.                                      )
                                                     )   COMPLAINT FOR VIOLATIONS OF
 RIGNET, INC., JAMES H. BROWNING,                    )   THE FEDERAL SECURITIES LAWS
 GAIL P. SMITH, STEVEN E. PICKETT,                   )
 KEVIN J. O’HARA, MATTIA CAPRIOLI,                   )   JURY TRIAL DEMANDED
 DITLEF DE VIBE, KEVIN MULLOY,                       )
 KEITH OLSEN, and BRENT K.                           )
 WHITTINGTON,                                        )
                                                     )
                          Defendants.                )

       Plaintiff Jacob Wheeler (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                       NATURE OF THE ACTION

       1.         Plaintiff brings this action against RigNet, Inc. (“RigNet” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-

9. By the action, Plaintiff seeks to enjoin the vote on a proposed transaction, pursuant to which

Viasat, Inc. (“Viasat”) will acquire the Company through Viasat’s wholly owned subsidiary Royal

Acquisition Sub, Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.         On December 21, 2020, RigNet its entry into an Agreement and Plan of Merger

(the “Merger Agreement”) dated December 20, 2020. Pursuant to the terms of the Merger

Agreement, Viasat would acquire RigNet. The Merger Agreement provides that each RigNet
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 2 of 14 PageID #: 2




stockholder shall receive 0.1845 shares of Viasat stock for each RigNet share they own (the

“Merger Consideration”).      Upon closing of the Proposed Transaction (which is valued at

approximately $222 million) RigNet stockholders will own approximately 6% of the outstanding

shares of the combined company, Viasat stockholders will own the remaining 94%.

       3.      On February 1, 2021, defendants caused to be filed a Form S-4 Registration

Statement (the “Registration Statement”) with the SEC. The Registration Statement, which

recommends that RigNet stockholders vote in favor of the Proposed Transaction, omits and/or

misrepresents material information concerning, among other things: (a) projections for RigNet,

Viasat, and the combined company and the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the Company’s financial advisor, Stifel,

Nicolaus & Company, Incorporated (“Stifel”); (b) the background of the Proposed Transaction;

and (c) potential conflicts of interest faced by the Company’s financial advisor Lazard Middle

Market LLC (“Lazard”).       Defendants authorized the issuance of the false and misleading

Registration Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      It is imperative that the material information omitted from the Registration

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to the Company’s stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the defendants’

violations of the Exchange Act.




                                                 2
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 3 of 14 PageID #: 3




                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        7.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District.

                                              PARTIES

        9.       Plaintiff owns, and has continuously owned at all times relevant hereto, RigNet

common stock.

        10.      Defendant RigNet is a Delaware corporation with its principal executive offices

located at 15115 Park Row Blvd, Suite 300, Houston, Texas 77084-4947 and an office location at

58 Inverness Dr., East Englewood, Colorado 80112. The Company’s common stock is traded on

the NASDAQ Global Select Market under the ticker symbol “RNET.”

        11.      Defendant James H. Browning (“Browning”) has been Chairman of the Board since

2012 and a director of the Company since December 2010.

        12.      Defendant Gail P. Smith (“Smith”) has been a director of the Company since

January 17, 2018.

        13.      Defendant Steven E. Pickett (“Pickett”) has been President and Chief Executive




                                                   3
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 4 of 14 PageID #: 4




Officer (“CEO”) of the Company since May 2016 and a director of the Company since June 2016.

       14.      Defendant Kevin J. O’Hara (“O’Hara”) has been a director of the Company since

December 2010.

       15.      Defendant Mattia Caprioli (“Caprioli”) has been a director of the Company since

October 2013.

       16.      Defendant Ditlef de Vibe (“de Vibe”) has been a director of the Company since

May 2011.

       17.      Defendant Kevin Mulloy (“Mulloy”) has been a director of the Company since

March 2012.

       18.      Defendant Keith Olsen (“Olsen”) has been a director of the Company since

December 2010.

       19.      Defendant Brent K. Whittington (“Whittington”) has been a director of the

Company since December 2010.

       20.      Defendants identified in paragraphs 11 to 19 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

       21.      Non-party Viasat is a Delaware corporation with its principal executive offices

located at 6155 El Camino Real, Carlsbad, California 92009. Viasat’s common stock trades on

the NASDAQ Global Select Market under the ticker symbol “VSAT.”

       22.      Non-party Merger Sub is a wholly-owned subsidiary of Viasat.

                               SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

       23.      On December 21, 2020, RigNet announced:

       HOUSTON, Dec. 21, 2020 -- RigNet, Inc. (NASDAQ: RNET, the “Company”), a
       leading provider of ultra-secure, intelligent networking solutions and specialized



                                                 4
Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 5 of 14 PageID #: 5




   applications, announced that its Board of Directors has unanimously approved the
   Company’s entry into a definitive agreement whereby Viasat Inc. (NASDAQ:
   VSAT) will acquire RigNet in an all-stock transaction representing an enterprise
   value of $222 million, including RigNet’s net debt as of September 30, 2020, based
   on the closing price of Viasat common stock on December 18, 2020. The strategic
   combination creates a vertically integrated communications company serving
   customers in industries that include government, airlines, residential, energy, and
   others by providing cutting-edge connectivity from the satellite to the end customer
   and delivering premier managed communications services coupled with a suite of
   advanced application solutions that include real-time machine learning and
   advanced cybersecurity.

   “We are excited to announce this strategic combination with Viasat, a leading
   global innovator in satellite technology and service delivery,” said Steven Pickett,
   RigNet’s President and Chief Executive Officer. “This is a transformative merger
   with a company that is highly diversified across a number of important verticals,
   maintains a strong balance sheet, and is planning to expand its global satellite
   coverage significantly through its upcoming ViaSat-3 constellation. We believe
   the merger will create new opportunities for the combined companies to serve
   customers even better in energy and to expand more rapidly into other vertical
   markets. The combined companies will also be able to further accelerate the growth
   of RigNet’s industry-leading AI-backed machine learning business, Intelie, and our
   other specialized apps, across a broader customer base than RigNet could have
   reached independently.”

   Rick Baldridge, Viasat’s President and Chief Executive Officer, commented, “We
   believe that RigNet will be a wonderful addition to Viasat’s expanding commercial
   connectivity program. We admire what Steve and his team have built over the last
   several years, performing well relative to peers in the energy sector, moving up the
   stack, and delivering some truly exceptional capabilities that are unique among
   their competitors. We see RigNet as an important element in our global expansion
   efforts and expect to achieve accretive synergies that go well beyond traditional
   cost savings. There is tremendous upside potential here, and we look forward to
   closing the acquisition as quickly as possible so both companies and our
   stockholders can realize the benefits of the combination and fulfill our vision of
   connecting everyone, anywhere.”

   Transaction Details

   Under the terms of the agreement, RigNet’s stockholders will receive a fixed
   exchange ratio of 0.1845 shares of Viasat stock for each RigNet share owned.
   Based on the parties’ volume weighted average prices (“VWAPs”) for the 20
   trading days ending on December 18, 2020, the transaction represents a 17.9%
   premium for RigNet’s stockholders. Upon closing RigNet stockholders are
   expected to own approximately ~5.7% of Viasat’s outstanding common stock. The
   all-stock transaction is intended to be tax-free to RigNet stockholders.



                                            5
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 6 of 14 PageID #: 6




       The transaction, which is expected to close by mid-calendar year 2021, is subject
       to customary closing conditions and regulatory approvals, including the approval
       of RigNet’s stockholders. An affiliate of KKR & Co. Inc., RigNet’s largest
       shareholder, has entered into a support agreement in which it has agreed to vote in
       favor of approving the merger, subject to certain conditions.

The Registration Statement Contains Material Misstatements or Omissions

       24.     The Registration Statement was furnished to Company stockholders to solicit their

votes in favor of the Proposed Transaction. The Registration Statement, however, misrepresents

and/or omits material information that is necessary for the Company’s stockholders to make an

informed decision concerning whether to vote in favor of that deal. As such, the Registration

Statement has been issued in violation of Sections 14(a) and 20(a) of the Exchange Act. The

Individual Defendants, moreover, were obligated to carefully review the Registration Statement

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that it

did not contain any material misrepresentations or omissions. They failed to do so.

       25.     As set forth herein, the Registration Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning, among other things:: (a) projections for RigNet, Viasat, and the combined company

and the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Stifel; (b) the background of the Proposed

Transaction; and (c) potential conflicts of interest faced by the Company’s financial advisor,

Lazard.

Material Omissions Concerning Financial Projections for RigNet, Viasat and the Combined
Company and Stifel’s Financial Analyses

       26.     The Registration Statement fails to disclose material information concerning the

financial projections for RigNet, Viasat and the combined company, relied upon by Stifel for its

financial analyses.


                                                 6
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 7 of 14 PageID #: 7




       27.     Beginning at or around page 64, the Registration Statement attempts to describe

various financial forecasts relied on and analyses prepared by Stifel in support of its “fairness

opinion.” The Registration Statement, however, fails to disclose: (a) the Viasat projections relied

upon by Stifel and underlying assumptions reviewed with RigNet management; (b) the “recent

developments” Stifel discussed with RigNet and Viasat management; (c) RigNet management’s

estimates of certain cost savings, operating synergies, merger charges and the pro forma financial

impact of the merger on RigNet; (d) the cash flows generated by Viasat, utilized by Stifel for its

discounted cash flow analysis; and (e) the pro forma cash flows to be generated by the combined

company, utilized by Stifel for its pro forma discounted cash flow analysis.

       28.     The Registration Statement also omits material information concerning Stifel’s

financial analyses.

       29.     The Registration Statement does include certain information regarding Stifel’s

fairness opinion and the various valuation analyses performed in support of its opinion. The

information that has been provided in that regard, however, fails to include such material

information as the key inputs and assumptions Stifel employed in performing these analyses.

Without this information, RigNet’s public stockholders cannot fully understand Stifel’s work. As

a result, stockholders cannot determine what significance, if any, to place on Stifel’s views

regarding whether to vote in favor of the Proposed Transaction.

       30.     The Registration Statement also fails to disclose discrete, material information

regarding Stifel’s work. The Registration Statement, for example, fails to disclose the individual

multiples and financial metrics for each of the companies and transactions analyzed by Stifel in its

respective Selected Comparable Company and Selected Precedent Transactions analyses for

RigNet.




                                                 7
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 8 of 14 PageID #: 8




       31.     The Registration Statement also fails to disclose: (a) RigNet’s estimated 2025

EBITDA or clarification that it is equivalent to 2025 Adjusted EBITDA; (b) the terminal values

for the Company; and (c) the inputs and assumptions underlying the discount rate range of 12.0%

to 14.0% as they pertain to Stifel’s Discounted Cash Flow Analysis of RigNet.

       32.     In terms of assisting the Board to understand the relative value of Viasat, Stifel

performed various analyses including a Selected Comparable Company Analysis.                    The

Registration Statements description of that analysis, however, also omits material information

including: (a) Viasat’s estimated calendar year 2020 and 2021 revenue and Adjusted EBITDA;

and (b) the individual multiples and financial metrics for each of the companies analyzed by Stifel.

       33.     And, with respect to Stifel’s Discounted Cash Flow Analysis of Viasat, the

Registration Statement fails to disclose: (a) Viasat’s estimated 2024 EBITDA for its Satellite

Services / Commercial segment and Government segment; (b) Viasat’s estimated 2024 unlevered

free cash flow; (c) quantification of the terminal values for Viasat; and (d) quantification of the

inputs and assumptions underlying the discount rates of 7.0% to 9.0%.

       34.     With respect to Stifel’s Pro Forma Combined Company Discounted Cash Flow

Analysis, the Registration Statement fails to disclose: (a) the unlevered free cash flows for the pro

forma combined company for calendar years 2021 through 2024; (b) estimated calendar year 2024

pro forma combined company EBITDA; (c) the relative contribution of RigNet and Viasat to

projected sales for the pro forma company; (d) quantification of the inputs and assumptions

underlying the discount rates of 7.0% to 9.0%; (e) pro forma combined net debt; and (f) the pro

forma fully diluted share count of the combined company.




                                                 8
  Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 9 of 14 PageID #: 9




       35.     Finally, the Registration Statement fails to disclose Viasat’s estimates of unlevered

free cash flows from 2021 through 2024 as considered in connection with Stifel’s Exchange Ratio

Implied by Discounted Cash Flow Analysis.

       36.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       37.     The omission of this information renders the statements in the “RigNet Unaudited

Forecasted Financial Information” and “Opinion of RigNet’s Financial Advisor” sections of the

Registration Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       38.     The Registration Statement fails to disclose material information concerning the

background of the Proposed Transaction, including whether any of the confidentiality agreements

entered into by the Company in connection with the process leading to the merge agreement

include standstill provisions or “don’t-ask, don’t-waive” (“DADW”) standstill provisions that are

still in effect. The latter, significantly, would preclude and presently are precluding any potential

counterparty from submitting a topping bid for RigNet.

       39.     The failure to disclose the existence of DADW provisions creates the false

impression that a potential bidder who entered into a confidentiality agreement could make a

superior proposal for RigNet. If the potential acquirer’s confidentiality agreement contains a

DADW provision, then that potential bidder can only make a superior proposal by (a) breaching

the confidentiality agreement—since in order to make the superior proposal, it would have to ask

for a waiver, either directly or indirectly; or by (b) being released from the agreement, which if

action has been done, is omitted from the Registration Statement.




                                                 9
 Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 10 of 14 PageID #: 10




       40.     Any reasonable RigNet stockholder would deem the fact that a likely topping

bidder may be precluded from making a topping bid for the Company to significantly alter the

total mix of information.

       41.     The omission of this material information renders the statements in the

“Background of the Merger” section of the Registration Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning Lazard’s Potential Conflicts of Interest

       42.     The Registration Statement fails to disclose material information concerning the

Company’s financial advisor, Lazard, including the terms of Lazard’s engagement. Specifically,

the Registration Statement fails to disclose: (a) the amount of compensation Lazard has received

or will receive in connection with its engagement as RigNet’s financial advisor; (b) the amount of

Lazard’s compensation that is contingent upon the consummation of the Proposed Transaction;

and (c) whether Lazard has performed any prior services for any parties to the Merger Agreement

and, if so, the details thereof and the amount of compensation received in connection with such

services.

       43.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       44.     The omission of this material information renders the statements in the

“Background of the Merger” section of the Registration Statement false and/or materially

misleading in contravention of the Exchange Act.

       45.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Registration




                                                 10
 Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 11 of 14 PageID #: 11




Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of RigNet will be unable to make

a sufficiently informed decision whether to vote in favor of the Proposed Transaction and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                            COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        46.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        47.     During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

        48.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants.             It

misrepresented and/or omitted material facts, including material information about projections for

RigNet, Viasat and the pro forma company, the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the Company’s financial advisor, Stifel, the

background of the Proposed Transaction, and Lazard’s potential conflicts of interest.           The

defendants were at least negligent in filing the Registration Statement with these materially false

and misleading statements.

        49.     The omissions and false and misleading statements in the Registration Statement



                                                 11
 Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 12 of 14 PageID #: 12




are material in that a reasonable stockholder would consider them important in deciding how to

vote on the Proposed Transaction.

       50.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       51.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate. Therefore,

injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                            COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       52.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       53.     The Individual Defendants acted as controlling persons of RigNet within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of RigNet and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory




                                                 12
 Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 13 of 14 PageID #: 13




involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Registration Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       56.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the directors.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, RigNet’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

               A.      Preliminarily and permanently enjoining defendants and all persons acting

in concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction;




                                                 13
 Case 1:21-cv-00341-UNA Document 1 Filed 03/05/21 Page 14 of 14 PageID #: 14




               B.      In the event defendants consummate the Proposed Transaction, rescinding

it and setting it aside or awarding rescissory damages to Plaintiff;

               C.      Directing the Individual Defendants to disseminate a Registration Statement

that does not contain any untrue statements of material fact and that states all material facts

required in it or necessary to make the statements contained therein not misleading;

               D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the

Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

               E.      Awarding Plaintiff the costs of this action, including reasonable allowance

for Plaintiff’s attorneys’ and experts’ fees; and

               F.      Granting such other and further relief as this Court may deem just.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

 Dated: March 5, 2021                                     LONG LAW, LLC

                                                    By:   /s/ Brian D. Long
                                                          Brian D. Long (#4347)
                                                          3828 Kennett Pike, Suite 208
                                                          Wilmington, DE 19807
                                                          Telephone: (302) 729-9100
                                                          Email: BDLong@longlawde.com

                                                          Attorneys for Plaintiff




                                                    14
